COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO.
2-02-271-CR
 
GABRIEL GODINEZ GODINEZ                                                       
APPELLANT
V.
THE STATE OF TEXAS                                                                   
STATE

----------
FROM THE 371ST DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered appellant's
"Motion To Dismiss Appeal." The motion complies with rule 42.2(a) of
the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).
 
                                                       
   PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER,
JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: August 7, 2003

1.See Tex. R. App. P. 47.4.